DETAILED ACTION
This office action is in response to applicant’s filing dated February 19, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-18 is/are pending in the instant application.  Acknowledgement is made of Applicant's amendments filed February 19, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 1-10; and addition of new claim(s) 11-18. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-8 and 11-14, drawn to a method of treating a subject for at least one pathology associated with a neurodegenerative disease, or a symptom or disorder associated therewith, the method comprising administering to the subject a composition comprising an effective amount of a mixture that comprises: a) palmitoylethanolamide and b) extract of Salvia miltiorrhiza.
Group II, claim(s) 9, 10, and 15-18, drawn to a pharmaceutical composition, food supplement or a composition for a medical device comprising an effective amount of a mixture which comprises: a) palmitoylethanolamide_ and b) extract of Salvia miltiorrhiza.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For any one of Groups I or II elected, Applicant is further required to elect a single disclosed formulation by electing every single component present. For example, if Applicant requires the presence of a D-amino acid, applicant should further elect a disclosed D-amino acid compound such as from those listed in claim 3 (e.g. D-aspartate, or D-aspartate and D-serine in the case of election of a combination). If applicant elects no additional components, then Applicant should indicate no additional components.
If Applicant elects Group I, Applicant is further required to elect a single disclosed neurodegenerative disease such as from those listed in claim 6 (e.g. Alzheimer’s disease).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 9 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising palmitoylethanolamide and extract of Salvia miltiorrhiza, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Della Valle et al (US 8,470,373) in view of Li (CN1879697A, English translation obtained from Espacenet).  Della Valle teaches a method of treating neuroinflammatory diseases comprising administering to the patient in need thereof a therapeutically effective amount of palmitoylethanolamide (claim 1); wherein said palmitoylethanolamide is administered in combination with an antioxidant compound (claim 7); Salvia miltiorrhiza.  However, Li teaches a pharmaceutical composition for the treatment of senile dementia, an oral preparation made from a medicinal active part and a conventional medicinal adjuvant according to a conventional traditional Chinese medicine preparation process, characterized in that: 1 g of the dried medicinal active part contains tanshinone IIA, salvianolic acid B, danshensu, protocatechuic aldehyde, notoginsenoside saponin (claim 1) and ginsenoside (claim), characterized in that the  medicinally active part is obtained by taking the medicinal materials of Salvia miltiorrhiza (claim 5); and the composition provided by the present invention is for the treatment of Alzheimer’s disease (AD) [0129].  Moreover, Li teaches free radical damage has a significant impact on the pathogenesis of AD, and is considered to be involved in the death process of brain cells in AD patients; anti-free radicals can reduce the development of dementia lesions; therefore, antioxidants can prevent and treat AD [0005].  Li teaches tanshinone IIA has an antioxidant effect which has a good protective effect on brain nerve cells [0013]; salvianolic acid B has a strong scavenging free radical antioxidant effect [0015]; notoginseng saponins have antioxidant effects and can reduce the neurotoxicity of cells to Аβ amyloid peptide and promote the growth of cell neurites, indicating that Panax notoginseng total Saponins can antagonize the pathological development of senile dementia [0021]; ginsenoside has anti-free radical oxidation effect [0021]; and the main components of the antioxidant model superoxide anion free radicals are water-soluble components of Salvia miltiorrhiza and tanshinone IIA, that is, the Salvia miltiorrhiza extract are antioxidants useful for treating senile dementia in Alzheimer’s disease, before the effective filing date of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any antioxidant) for another (Salvia miltiorrhiza extract) with an expectation of success, since the prior art establishes that both function in similar manner.  Therefore, since the technical feature, i.e. a composition comprising palmitoylethanolamide and extract of Salvia miltiorrhiza is suggested by the prior art, the technical feature lacks an inventive step. As such the technical feature linking inventions of Groups I and II does not constitute a special technical feature as defined by PCT RULE 13.2 as it does not define a contribution over the prior art.  Accordingly, the species are not so linked by the same or corresponding special technical feature as to form a single inventive concept.

	

Joint Inventors, Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Rayna Rodriguez/             Examiner, Art Unit 1628